DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Remarks on Page 24, filed 5/2/2022, with respect to 112(a) rejections have been fully considered and are persuasive.  The 112(a) rejection of claims 1-19 is withdrawn. 
Applicant's arguments filed on Page 27-35 have been fully considered but they are not persuasive. Applicant’s amendments to claims 1-19 do not overcome the cited 112(b) rejections.  The objections to the specification and drawings are also maintained.  Please see the rejection below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
motion trajectory of a material dropping apparatus, 
linear dropping manner, 
rotary dropping manner, 
material dropping holes, 
material conveying device rotating when the material dropping manner is a rotary dropping manner
Fig. 1-4, Applicant should revise “in a case that”.  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
The material dropping apparatus should be labeled in Figures 10-11.
as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Applicant uses the terms, “according to” throughout the specification which should be replaced with “based on” for clarity.
Para. 0005: “it is provided a material dropping method”, is unclear.
Para. 0007: “determining a motion trajectory of a material dropping apparatus according to a current dropping area and the target dropping area”, is vague.  What current dropping area and target dropping area is Applicant referring to?  Is the current dropping area “an area where a material dropping apparatus is currently positioned next to”, and the target dropping area an “area where the material dropping apparatus will drop the materials”?  For instance, does Applicant mean:  “determining a motion trajectory of a material dropping apparatus based on a location of the dropping area where the material dropping apparatus is currently positioned next to, and the target dropping area, wherein the target dropping area is a dropping area that corresponds to the material storage device where the material dropping apparatus will place or drop the materials”?
“wherein the motion trajectory is a topology diagram comprised of all dropping areas through which the material dropping apparatus passes” is unclear.  How can the motion trajectory be a diagram of all dropping areas?  First, it appears that the motion trajectory refers to the movement of the material dropping apparatus, 510.  The material dropping apparatus is a physical object that moves in a physical environment.  The material storage devices (501-504) into which the material dropping apparatus places products is also a physical object.  The materials being dropped are also physical objects.  The motion trajectory does not appear to be a “topology diagram”, which is not physical.  Instead the motion trajectory appears to refer to a path that the material dropping apparatus is moving in.  The phrase needs to be clarified throughout the specification and the claims.  
Para. 0008: “determining a material dropping manner according to a positional relationship between the motion trajectory and the target material storage device, when respective dropping areas through which the motion trajectory passes are not occupied by reservation”, is also not clear.  What is “a positional relationship between the motion trajectory and the target material storage device”?  Is Applicant referring to the positional relationship between the material dropping apparatus and the target material storage device”?  Does Applicant mean: “selecting a material dropping manner for the material dropping apparatus based on a positional relationship between the material dropping apparatus and the target material storage device.”? 
Para. 0008: “when respective dropping areas through which the motion trajectory passes are not occupied by reservation”, is not clear.  Is Applicant referring to areas through which the material dropping apparatus passes through that are not occupied or reserved by other material dropping apparatus? How is this feature related to the step of selecting a material dropping manner based on a positional relationship of the material dropping apparatus?
Para. 0009: “according to the determined dropping manner” is unclear.  Examiner recommends that Applicant replace the phrase with “based on the selected dropping manner”?
Para. 0010: “With reference to the first aspect, in a first implementation of the first aspect  of the present application, the motion trajectory according to the current dropping area and the target dropping area includes: when the current dropping area and the target dropping area are adjacent, the motion trajectory passing through the current dropping area, the target dropping area, and an end dropping area in which the motion stops.”, is unclear.  Does Applicant mean: “With reference to the first aspect, in a first implementation of the first aspect  of the present application, the motion trajectory of the material dropping apparatus based on the dropping area where the material dropping apparatus is currently positioned next to, and the target dropping area includes: if the current dropping area where the material dropping apparatus is next to, and the target dropping area are adjacent, the motion trajectory of the materials dropping apparatus passes through the current dropping area, the target dropping area, and an end dropping area where the motion stops.”?
Para. 0012: several lines are unclear.  
Para. 0013: what is the difference between the end dropping area and the target dropping area?  The term “occupied by reservation” is unclear.  Does the Applicant mean that the areas are occupied by other material dropping devices, or are the simply reserved for other material dropping device that will occupy the area?
Para. 0014: “the material dropping manner being a first linear dropping manner, when both the target dropping area and the end dropping area are not occupied by reservation,”, is unclear.  Does Applicant mean that “the material dropping manner is selected to be a first linear dropping manner when the target dropping area and the end dropping area are not occupied”?  
Para. 0014: “the motion trajectory is parallel to a material dropping hole of the material storage device” is unclear.  Does Applicant mean, “when the path of the materials dropping device is parallel to a material dropping hole of the material storage device”?  Similarly paragraphs 0015-0024 are also unclear.
Para. 0025-0030: several features are unclear. The phrases, “sending a reservation request for occupying the target dropping area to a server”, “receiving information for allowing occupying the target dropping area returned by the server, wherein the information for allowing occupying the target dropping area comprises that the target dropping area is not occupied by reservation.”, “it is provided a material dropping control device”, and “one of material storage devices as a target material storage device” is unclear.  What element is sending a reservation request, and what element is receiving the allowance response from the server.  It appears that Applicant means to include the steps of: “sending a reservation request for a material dropping apparatus to occupy the target dropping area to a server”, or “sending a request for a material dropping apparatus to reserve a target dropping area”, and the server determines whether or not the target dropping area is available.  
Para. 0027: Does Applicant mean, “receiving, by the material dropping apparatus, an indication from the server to accept the reservation request, and to allow the material dropping apparatus to occupy the target dropping area if the target dropping area is not occupied by reservation.”?
Para. 0075-0076: This paragraph describes Embodiment 3, but it is unclear as to why Embodiment 1-2 are not mentioned first.
Para. 0076: The material dropping apparatus should be labeled in Figures 10-11.  “The moving base 1 is used for carrying the material conveying device 3 for moving”, is unclear.  Does Applicant mean that the moving base is used to carry the material conveying device for dropping the material”?  
Para. 0077: The first, second, third infrared sensors, and dropping position at the center of the belt pulley are also unclear since the sensors are not shown in the figures. 
Para. 0080:   “determining one of dropping areas as a target dropping area, wherein the target dropping area corresponds to one of material storage devices as a target material storage device used for storing materials”, is unclear and needs revision.  
Para. 0081-0083: The language is unclear.  Applicant needs to clarify the language.  Also, Applicant needs to include the reference numbers for the elements as appropriate for clarity.  For instance, in Para. 0084, the “material storage devices”, “dropping areas”, and the “material dropping apparatus” should include reference numbers.  Applicant should change “cage trolleys” to “material dropping apparatus” for consistency and clarity.  Also, Applicant should reference the figures as appropriate.  For instance, in Para 0084, are these features shown in Fig. 5?  The entire paragraph requires revision.
Para. 0085: The paragraph includes run-on sentences and require revision.  “Considering that a material dropping apparatus needs to perform a target task in the target dropping area, the material dropping apparatus may collide with other material dropping apparatuses passing the target dropping area, for example, when a material dropping apparatus performing a target task moves to the target dropping area, the target dropping area is already occupied by another material dropping apparatus, then a collision may occur.” is a run-on sentence and is unclear.  “Therefore, it is necessary to judge whether respective dropping areas passed by the motion trajectory are occupied by reservation, if not, it means that the material dropping apparatus can perform the target task along the motion trajectory.”, is unclear.
Para. 0086-0089: These paragraphs also include unclear language, run-on sentences, and require significant revision for clarification.  
Para. 0089: What does Applicant mean by the material dropping holes of material storage devices are oriented towards the corresponding dropping areas. 
The above are some examples of paragraphs that are unclear.  The entire specification is replete with unclear terms and poor grammar and requires revision.  
Applicant needs to review and revise the entire specification, including any paragraphs not mentioned above, for clarity.

A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Relative to claim 1, “determining one of dropping areas”, “one of material storage devices” should be revised.  Does Applicant mean, “selecting a target dropping area from a plurality of dropping areas”, or selecting a material storage device of a plurality of storage devices”?
“determining a motion trajectory of a material dropping apparatus according to a current dropping area and the target dropping area” is unclear.  Does Applicant mean, “determining a motion trajectory of a material dropping apparatus between a current dropping area where the material dropping apparatus is positioned and a target dropping area where the material dropping apparatus will drop materials”?  
“wherein the motion trajectory is a topology diagram comprised of all dropping areas through which the material dropping apparatus passes; the current dropping area is a dropping area where the material dropping apparatus is currently located;” is unclear.  It is not clear as to the motion trajectory can be a topology diagram since the material dropping apparatus and material storage device are physical elements moving in a physical space.  A diagram is not physical, but an illustration.  The invention does not appear to describe features that are illustrations.  It appears that the motion trajectory refers to a path that the material dropping apparatus takes to drop materials, and begins at an initial dropping area, and moves to a target dropping area.  Is appears that what is being determined is the actual path that the materials dropping apparatus is taking.  Also, how can the material dropping apparatus be parallel to a topology diagram comprised of material dropping holes?  The phrase, “material dropping holes of the material storage devices corresponding to the respective dropping areas” needs to be revised.  The entire claim needs to be revised.  Applicant should also clarify claim 8.

Relative to claim 2, the phrase, “wherein determining the motion trajectory according to the current dropping area and the target dropping area comprises” is unclear and should be revised.  This phrase is also included in other claims.  Does Applicant mean, 
“The method of claim 1, wherein when the current dropping area and the target dropping area are adjacent, determining the motion trajectory of the material dropping apparatus passing through the current dropping area, the target dropping area, and an end dropping area where the motion stops.”  Claim 9 includes similar language and should also be clarified.  

Relative to claim 3, the order of the steps and the language is unclear.  What is the difference between the end dropping area and the target dropping area?  Also, the lines including: 
“wherein determining the material dropping manner according to the positional relationship between the motion trajectory and the target material storage device, when respective dropping areas through which the motion trajectory passes are not occupied by reservation, comprises:
judging whether the target dropping area and the end dropping area are occupied by reservation; 
wherein the material dropping apparatus sends a reservation request for a dropping area to a server to determine whether the dropping area is occupied by reservation” is unclear.”  
If the respective dropping areas through which the motion trajectory passes are not occupied by reservation as mentioned in line 4, then the steps of “judging whether the target dropping area and the end dropping area are occupied by reservation” are redundant.  The next line is also unclear and appears to be out of place.  Which dropping area is Applicant referring to?  
The phrase, “wherein the first linear dropping manner is: dropping the materials into the target material storage device by controlling a material conveying device, when passing over the target material storage device during a process of moving from the current dropping area to the end dropping area” is also unclear.  
Relative to claim 3, does Applicant mean: 
“The method of claim 2, wherein selecting the material dropping manner for the material dropping apparatus when the respective dropping areas through which the materials dropping apparatus passes through are not occupied by reservation, comprises:
sending a reservation request by the material dropping apparatus for a target dropping area to a server, 
determining, by the server, whether the target dropping area is occupied by reservation;
judging whether the target dropping area and the end dropping area are occupied by reservation; 
choosing the material dropping manner to be a first linear dropping manner, when both the target dropping area and the end dropping area are not occupied by reservation, and the motion trajectory of the materials dropping apparatus is parallel to a material dropping holes of material storage devices along the motion trajectory;
the first linear dropping manner includes: 
controlling a material conveying device of the material dropping apparatus to drop the materials into the target material storage device while passing over the target material storage device, the material conveying device drops the materials into the target material storage device as the material dropping apparatus moves from the current dropping area to the end dropping area.”?
Claims 6 and 10 include similar language and should also be clarified.

Relative to claim 4, several lines are unclear.  Does Applicant mean: 
“wherein after judging whether the target dropping area and the end dropping area are occupied by reservation, the method further comprises:
determining the material dropping manner to be a second linear dropping manner when: 
the end dropping area is occupied by reservation, the target dropping area is not occupied by reservation, and the motion trajectory is parallel to the topology diagram comprised of material dropping holes of the respective material storage devices;
the second linear dropping manner includes controlling the material conveying device to drop the materials into the target material storage device.”?

Relative to claim 5, does Applicant mean: 
“The method of claim 1, wherein, when there exists at least one non-target dropping area between the current dropping area and the target dropping area, the motion trajectory of the material dropping apparatus includes passing through the current dropping area, a non-target dropping area, and the target dropping area.”?

Relative to claim 7, several lines are unclear.  Does Applicant mean:
“wherein before the determining of the material dropping manner based on the positional relationship between the motion trajectory and the target material storage device; 
if the respective dropping areas through which the motion trajectory of the material dropping apparatus passes are not occupied by reservation, the method further comprises:
sending an occupation reservation request to occupy the target dropping area to a server; and
receiving occupation allowance information to occupy the target dropping area from the server, 
wherein the occupation allowance information includes that the target dropping area is not occupied by reservation.”?

Relative to claim 9, does Applicant mean: “The device of claim 8, further comprising: 
when the current dropping area and the target dropping area are adjacent, the motion trajectory is determined to pass through the current dropping area, the target dropping area, and an end dropping area; the end dropping area is where the motion of the material dropping apparatus stops.”  

Relative to claim 11, several lines are unclear.  It appears that material conveying device is attached to the material dropping apparatus.  It also appears that the material is dropped by the material dropping apparatus after the material dropping apparatus moves to the end dropping area.  Does Applicant mean: 
“The device of claim 10, further comprising a material conveying device coupled to the material dropping apparatus, 
wherein the instructions, when executed by the at least one processor, enable the at least one processor to further perform an operation of:
controlling the material conveying device to move over the target material storage device, and drop the materials into the target material storage device after the material dropping apparatus moves to the end dropping area when the material dropping manner is the first linear dropping manner.”?

Relative to claim 12, several lines are unclear and need to be revised.  How can the motion trajectory be parallel to the topology diagram?  Does Applicant mean: 
“The device of claim 11, wherein the instructions, when executed by the at least one processor, enable the at least one processor to further perform an operation of:
when the end dropping area is occupied by reservation, determining the material dropping manner to be a second linear dropping manner, 
if the target dropping area is not occupied by reservation, and the motion trajectory is parallel to the topology diagram comprised of material dropping holes of the respective material storage devices.”?

Relative to claims 13-17, the claims also include unclear language and require revision.

Relative to claims 18-19, is it not clear as to whether the claim is a dependent of an independent claim.  The claims are in improper form and require revision into proper dependent form. The claims are being interpreted as dependent claims.
Appropriate clarification to all claims is required.

Allowable Subject Matter
Claims 1-19 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Relative to claim 1, the prior art does not disclose: 
“determining a material dropping manner based on a positional relationship between the motion trajectory of the material dropping apparatus and the material storage devices in the respective dropping areas, 
when the respective dropping areas in the motion trajectory through which the material dropping apparatus passes are not occupied by reservation, the material dropping manner is selected to be a linear dropping manner, 
when the motion trajectory of the material dropping apparatus is perpendicular to the material dropping holes of the target material storage devices, the material dropping manner is a rotary dropping manner; 
the linear dropping manner includes: the material dropping apparatus moving along the respective dropping areas, and putting the materials into respective material storage devices while moving; 
the rotary dropping manner includes: the material dropping apparatus stopping in a dropping area, and putting the materials into the material storage devices by rotating a material conveying device on the material dropping apparatus; and
dropping the materials into the target material storage device based on the selected material dropping manner, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3655